Citation Nr: 1036189	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  04-23 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to an increased rating for service-connected 
diabetes mellitus, currently evaluated as 20 percent disabling.  

4.  Entitlement to an initial increased rating for service-
connected left lower extremity peripheral neuropathy, currently 
evaluated as 10 percent disabling.  

5.  Entitlement to an initial increased rating for service-
connected right lower extremity peripheral neuropathy, currently 
evaluated as 10 percent disabling.  

6.  Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus.  

7.  Entitlement to service connection for a heart disability, 
including as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran has confirmed active service from June 1978 to 
November 1982 and from September 1991 to June 1998, with 
additional unconfirmed service between November 1982 and 
September 1991.  

The issues regarding bilateral knee disability come before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  In that 
decision, the RO denied claims for service connection for a right 
knee disability and a left knee disability.  

In May 2006, the Veteran testified at a Board hearing before a 
Veterans Law Judge who is no longer with the Board.  In May 2010, 
the Veteran was asked if he wished to have another hearing.  The 
same month, the Veteran responded he did not want another 
hearing.  A transcript of the May 2006 hearing is in the file.  

In November 2006, this claim was remanded for further 
development.  In August 2007, the Board denied the claims for 
service connection for left and right knee disabilities.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a memorandum decision 
dated January 28, 2010, the Court vacated the Board's decision 
and remanded the issues for further proceedings.  

As for the remaining issues listed above, a statement of the case 
has not yet been issued for them.  These issues are addressed 
below.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.  


REMAND

The Veteran asserts that he has bilateral knee disability which 
was incurred while he was in service.  For the right knee, 
February, March and September 1995 service treatment records show 
the Veteran complained of pain, denying any trauma to the knee.  
In a September 1996 service treatment record, the Veteran 
complained of right knee pain below his knee cap for three weeks; 
there was no injury.  He reported popping and clicking while 
running.  He had an x-ray showing minimal degenerative joint 
disease changes.  The assessment was patellofemoral syndrome with 
negative straight leg raising.  This record also notes a 
questionable medial meniscus tear and an orthopedic consultation 
were recommended.  

At the Veteran's January 1998 retirement examination, he had mild 
obesity and it was noted that he needed to lose some weight.  The 
Veteran reported he did not know if he had a "trick" or locked 
knee.  He stated that his knee swelled up at times and would 
become very painful.  The physician's summary stated that the 
Veteran had patellofemoral syndrome with pain.  He was given 
nonsteroidal anti-inflammatory drugs for treatment.  It was noted 
that x-rays were taken.  Cramping in legs was secondary to 
patellofemoral syndrome pain.  The Veteran was tolerating the 
pain and was told he could seek care a VA or a military hospital.  
The Veteran separated from service in June 1998.  

An October 1998 Dr. Warfield note showed that the Veteran 
complained of occasional knee swelling/pain as he was kneeling at 
work while doing some painting.  

In October 2001, a private x-ray showed the Veteran had no 
fracture, lesion or other pertinent findings.  A record from Dr. 
Sykes from the same month states: "Bursitis-knees."  In a 
March 2002 record from Dr. Tandron, only the left knee is 
addressed.  

In April 2003, the Veteran received a VA examination.  The 
examiner noted the Veteran had a poor memory and the history of 
the Veteran's disability was obtained from service treatment 
records.  Relevant service treatment records are noted and 
summarized in the report.  The examiner also observed that the 
Veteran did not have an MRI taken in service, but he did note the 
September 1996 X-ray that showed minimal degenerative changes in 
the right knee.  

The examiner noticed that the Veteran had a lot of affectious 
behavior or nonorganic pain behavior.  Physical examination was 
essentially normal.  The diagnosis was pain of both knees with no 
objective findings.  The examiner stated that there was no 
evidence of degenerative changes involving the right knee.  

A July 2004 record from Dr. Sykes states: "Mr. [redacted] has a long 
history of bilateral knee pain and swelling since 1995, while in 
the military and undergoing vigorous physical activity and 
exercise.  It is my professional opinion that all of Mr. [redacted] 
medical history (sic) and current medical problems were present 
during his career during the Navy."  In a July 2007 letter to 
VA, Dr. Sykes essentially reiterates this opinion with regard to 
the right knee.  

In a May 2006 Board transcript, the Veteran stated he injured his 
knees in doing physical training requirements when he was on the 
flight deck in service.  (Transcript, P 13.)  On remand, the AOJ 
should schedule the Veteran for a new VA examination so Dr. 
Syke's July 2004 opinion may be addressed by the examiner.  

For the Veteran's left knee claim, a January 1998 report of 
medical history shows the Veteran stated his knees were a 
concern.  The Veteran reported chronic left knee pain and planned 
to seek VA benefits for knee pain.  As mentioned, the Veteran 
separated in June 1998 and then the next mention of knee problems 
was in an October 1998 record from Dr. Warfield (showing 
complaints of occasional knee swelling and pain from kneeling at 
work).   

In October 2001, Dr. Sykes mentioned "Bursitis-knees" in a 
record, but an October 2001 private X-ray showed no fracture, 
lesion or other finding.  In an October 2001 MRI report, it was 
noted the Veteran had left knee bursitis.  The findings showed 
signal changes in the posterior horn of the medical meniscus that 
were compatible with a tear.  The impression was a tear of the 
posterior horn of the medial meniscus of the left knee.  

The next record addressing the left knee is from March 2002.  The 
Veteran told Dr. Tandron that he injured his knee at work on 
January 5, 2002.  The Veteran apparently slipped off the last 
step of a ladder and then hit the anterior aspect of his knee, 
landing directly on the knee cap (At first, Dr. Tandron does not 
mention which knee, but from reading the whole record it is 
apparent the doctor is referring to the left knee only).  
Physical examination showed that the left knee was tender along 
the medial joint line.  The Veteran had crepitus and instability.  
An x-ray showed narrowing of the medial compartment.  An MRI was 
consistent with a small Baker's cyst and medial meniscus tear and 
partial medial collateral tear with a parameniscal cyst.  The 
assessment was MCL strain, chondromalacia, and a medial meniscal 
tear.  He was given a knee brace.  

In March 2003, a letter from Dr. Longenecker noted that the 
Veteran might have a tear of his left posterior medial meniscus.  
He referenced the MRI report from October 2001 where the reading 
radiologist stated there was a suspicion for a tear at the 
inferior surface of the medial meniscus.  "This could possibly 
be related to his time of service.  This is not a medical 
probability, just a possibility."  

As mentioned, the Veteran received a VA examination in April 
2003.  The Veteran complained that both of his knees hurt in 
service, but they only checked one knee (the right knee).  The 
diagnosis was pain of both knees with no objective findings.  

In May 2004, a Dr. Tandron record showed the Veteran stated he 
still had pain, including locking and catching with his knee.  An 
x-ray showed no new findings and preservation of joint space.  

In July 2004 and 2007, as mentioned above, Dr. Sykes essentially 
related the Veteran's "vigorous physical activity and exercise" 
in the military to his current knee problems.  

At the May 2006 Board hearing, the Veteran stated that the first 
time he received treatment for his knee was after having "an 
incident" at work.  (Transcript, P 14.)  He seemed to be 
referring to the January 5, 2002 incident mentioned in the March 
2002 Dr. Tandron record.  But, as noted above, the evidence shows 
the Veteran was seen by Dr. Warfield in October 1998 and Dr. 
Sykes in October 2001.  He even received an MRI for his left knee 
in October 2001, as explained above.  

On remand, the Veteran should be given a new VA examination so 
that an examiner can consider all of the available evidence in 
determining the nature and etiology of the Veteran's left and 
right knee disabilities.  In doing so each knee should be 
separately and specifically addressed.  

Finally, in March 2008, the RO continued the current evaluation 
of diabetes mellitus, type II at 20 percent disabling.  The RO 
also granted service connection for peripheral neuropathy of the 
right and left lower extremities at a 10 percent evaluation each 
(effective August 1, 2007).  The RO denied claims for service 
connection for hypertension and a heart disability.  In January 
2009, the Veteran filed a notice of disagreement (NOD) as to the 
above ratings assigned and denied claims.  The Veteran is 
entitled to a statement of the case (SOC).  In Manlincon v. West, 
12 Vet. App. 238 (1999), the Court held that, when an appellant 
files a timely NOD as to a particular issue, and no SOC is 
furnished, the Board should remand, rather than refer, the claim 
for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action: 

1.  Schedule the Veteran for a new VA 
examination to determine the nature and 
etiology of any right and left knee 
disabilities.  Each knee should be separately 
addressed.  

The claims file and a copy of this remand 
must be made available to and be reviewed by 
the examiners in conjunction with the 
examination.  The examiner(s) must indicate 
in the examination report that the claims 
file was reviewed in conjunction with the 
examination.  All necessary tests should be 
conducted.  

For each knee disability exhibited, the 
examiner should opine whether it is likely, 
unlikely, or at least as likely as not that 
it had its clinical onset in service or is 
otherwise related to service.  The examiner 
should provide the rationale for the opinion 
provided.  In coming to a conclusion, the 
examiner should reference: 
*	February, March and September 1995 
service treatment records regarding the 
right knee; 
*	The September 1996 service treatment 
record which mentions and discusses an 
x-ray showing minimal degenerative joint 
disease changes and a questionable 
medial meniscus tear for the right knee; 
*	the January 1998 retirement examination 
and report of medical history record; 
*	the October 1998 Dr. Warfield note 
showing work-related bilateral knee 
pain; 
*	the October 2001 private X-ray showing 
no right knee findings; 
*	the October 2001 private MRI of the left 
knee showing a tear of the medial 
meniscus; 
*	the March 2002 Dr. Tandron record 
regarding left knee tears and findings; 
*	the March 2003 Dr. Longenecker statement 
regarding the left knee;
*	the April 2003 VA examination; and 
*	July 2004 and 2007 Dr. Sykes opinions 
relating current bilateral knee problems 
to service.  

2.   Finally, re-adjudicate the issue of 
service connection for bilateral knee 
disability.  The Veteran should be provided 
with a supplemental statement of the case 
(SSOC) addressing the parts of the March 2008 
rating decision that the Veteran stated he 
disagreed with in his January 2009 NOD and 
service connection for bilateral knee 
disability (if that matter is not fully 
allowed).  An appropriate period of time 
should be allowed for response.  Regarding 
the matters adjudicated in the March 2008 
rating action, the Veteran should be advised 
of the time period in which a substantive 
appeal must be filed in order perfect an 
appeal.  


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other 




appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

